 1                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                             OAKLAND DIVISION
 3
 4   STATE OF CALIFORNIA, et al.

 5                         Plaintiffs,
 6
                     and
 7                                                    Case No.: 4:18-cv-03237-HSG
     ENVIRONMENTAL DEFENSE FUND,
 8
                                                      ORDER
                           Plaintiff-Intervenor,
 9
10                   v.

11   UNITED STATES ENVIRONMENTAL
12   PROTECTION AGENCY, et al.,

13                         Defendants.
14
15          Pursuant to stipulation and for good cause shown, the Court’s Order of May 6,
16   2019 requiring EPA “to approve or disapprove of existing state plans, as required by 40
17   C.F.R. § 60.27(b), no later than September 6, 2019,” shall be considered to include the
18   state plan from Arizona covering Pinal County.
19   IT IS SO ORDERED.
20
21          DATED this 14th day of June, 2019.
22
23
24                                                 ________________________________
                                                   HAYWOOD S. GILLIAM, JR.
25                                                 United States District Court Judge
26
27
28



                                                                     CASE NO. 4:18-CV-03237-HSG
                                                                                          ORDER
